  Case 1:21-cv-00790-MN Document 13 Filed 09/07/21 Page 1 of 2 PageID #: 77




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE



Nitetek Licensing LLC,                                        Case No. 1:21-cv-00790-MN
       Plaintiff,
                                                              Patent Case
       v.
                                                              Jury Trial Demanded
Particle Industries, Inc.,

       Defendant.


         PLAINTIFF NITETEK LLC’S MOTION TO EXTEND TIME FOR
   PLAINTIFF TO FILE ITS RESPONSE TO DEFENDANT’S MOTION TO DISMISS

       Plaintiff Nitetek Licensing LLC (“Plaintiff”) hereby respectfully moves this Court for a one

(1) week extension of time for Plaintiff to respond to Defendant Particle Industries, Inc.’s

(“Defendant”) Motion to Dismiss Pursuant to Rule 12(b)(6) [D.I. 10].

       Plaintiff has agreed twice to file motions to extend the time for Defendant to answer, move,

or otherwise respond to the Complaint [D.I. 1]. Defendant’s response deadline was originally

extended to July 30, 2021 [D.I. 7]. Plaintiff then agreed to file another motion on Defendant’s behalf

to further extend the Defendant’s response deadline to September 3, 2021 [D.I. 8].

       On August 23, 2021, Defendant filed a Motion to Dismiss Pursuant to Rule 12(b)(6) [D.I. 10]

and Brief in Support of the Motion to Dismiss Pursuant to Rule 12(b)(6) [D.I. 11]. Plaintiff’s counsel

conferred with Defendant’s counsel on September 7, 2021, with respect to this requested extension

and Defendant opposes the Plaintiff’s motion for a one (1) week extension despite the Plaintiff

agreeing to move to extend the Defendant’s response deadline two (2) times prior and the overlap of

the Labor Day and Rosh Hashanah holidays with the current deadline. Therefore, Plaintiff is hereby
  Case 1:21-cv-00790-MN Document 13 Filed 09/07/21 Page 2 of 2 PageID #: 78




asking the Court for a one (1) week extension to September 14, 2021, in which to file its response to

Defendant’s Motion to Dismiss.



Dated: September 7, 2021                      Respectfully submitted,

                                              GAWTHROP GREENWOOD, PC

                                              /s/ David W. deBruin
                                              David W. deBruin, Esq. (#4846)
                                              3711 Kennett Pike, Suite 100
                                              Wilmington, DE 19807
                                              Phone: 302-777-5353
                                              ddebruin@gawthrop.com

                                              Counsel for Plaintiff
                                              Nitetek Licensing LLC




                                                 2
